AMENDMENT NUMBER ONE
TO THE JUNE 4, 2007 DAVID FREMED EMPLOYMENT AGREEMENT


This amendment number one (“Amendment 1”), effective as of August 8, 2008 (the
“Amendment 1 Effective Date”), amends the Employment Agreement dated June 4,
2007 between Green Screen Interactive Software, Inc. (f/k/a Green Screen
Interactive Software, LLC) (“Green Screen”) and David Fremed, in full force and
effect as of the date hereof (the “Employment Agreement”). This Amendment 1,
when fully executed, shall constitute the further understanding between the
parties with respect to the Employment Agreement, as follows:


The last sentence of Section 4 (a) of the Employment Agreement is hereby
deleted.


Except as expressly or by necessary implication modified or amended by this
Amendment 1, the terms of the Employment Agreement are hereby ratified and
confirmed without limitation or exception. Capitalized terms used in this
Amendment 1 and not otherwise defined shall have the same meaning ascribed to
them as set forth in the Employment Agreement.


The parties hereto have executed this Amendment 1, which shall be effective as
of the Amendment 1 Effective Date.


Green Screen Interactive Software, Inc.
 
David Fremed
             
By:
/s/ Mark Seremet
 
/s/ David J. Fremed
       
Name:
Mark Seremeet
           
Title:
President
   

 
Page 1 of 1

--------------------------------------------------------------------------------

